In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-19-00378-CV
        ___________________________

UNIVERSITY OF NORTH TEXAS SYSTEM, Appellant

                       V.

          LISA BARRINGER, Appellee



    On Appeal from County Court at Law No. 2
              Denton County, Texas
         Trial Court No. CV-2017-00827


      Before Kerr, Birdwell, and Womack, JJ.
     Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                 I. INTRODUCTION

      In this accelerated interlocutory appeal,1 Appellant University of North Texas

System appeals the trial court’s denial of its plea to the jurisdiction in this age-

discrimination and retaliation case brought by Appellee Lisa Barringer. In four issues,

UNT argues that the trial court erred by denying its plea because (1) Barringer did not

suffer an adverse employment action, (2) Barringer failed to establish she was replaced

or treated disparately, (3) Barringer failed to establish an adverse employment action

or a causal connection between her supervisor’s knowledge of any alleged protected

activity by her and the reason she left UNT’s employment, and (4) Barringer did not

present sufficient evidence of pretext by UNT.        Because we conclude that the

jurisdictional evidence proves that Barringer resigned of her own free will and that she

was not constructively discharged, we reverse the trial court’s order denying UNT’s

plea to the jurisdiction and render judgment that this case be dismissed for want of

subject-matter jurisdiction.

                                  II. BACKGROUND

      Barringer, who at the time this suit was filed was fifty-one years old, began

working for UNT in March 2013 as its sole human resources (HR) project manager.




      1
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8); Tex. R. App. P. 28.1(a).

                                           2
Barringer’s duties initially included various HR compliance and technology projects,

but later, she was also assigned projects involving HR administrative responsibilities.

       According to Barringer, she had always received “an overall rating of exceeding

expectations” on her informal and formal performance reviews. Initially, Barringer

reported to either Alan Clemson or Steve Sosland, but in November 2014, Luis Lewin

became Barringer’s direct supervisor.

       By Barringer’s account, no later than early 2015, Lewin transferred his

executive assistant, Louise Hall, who was over seventy years old at the time, to

another position under one of his subordinates for the purpose of terminating Hall’s

employment. Afterward, Lewin hired Addyson Green, an individual under thirty

years of age, to replace Hall.        Lewin allegedly then began to assign Green

administrative projects and duties that had traditionally been Barringer’s

responsibilities.   He also began to remove most of Barringer’s compliance and

technology projects from her and assign them to other employees.

       Barringer contended that she sought direction from Lewin regarding her work

on human resources compliance and technology projects, but that Lewin was “non-

communicative with respect to her request for assistance . . . to the point of absolutely

ignoring her.” Barringer claims that she complained to UNT’s HR representatives

about Lewin, but she was afforded no remedy. On August 12, 2016, as she was

seeking assistance from him regarding a project she was working on, Lewin

confronted Barringer. According to Barringer, Lewin subjected her to a “harangue”
                                            3
that included Lewin’s allegations that she had been inadequately performing her duties

for the prior six months and that she was not well liked by other employees. During

this encounter, Lewin allegedly also “threatened” her with administrative leave and an

investigation based on complaints by others regarding her performance as co-

presenter of a recent HR workshop.

      Barringer pleaded that “[i]n the face of Lewin’s unjustified threat of

administrative leave, investigation and discipline and threat of termination only, and

for no other reason, [she] was constructively discharged from her position.”

Specifically, Barringer alleged that she had to quit “with good cause” because she was

dissatisfied with Lewin’s lack of communication and feedback and because he had

made false claims of her inadequate performance.             Afterward, Lewin allegedly

eliminated Barringer’s position, hired an assistant for Green (who is also under the age

of thirty), and promoted Green with an increase in salary.

      Barringer filed a claim of discrimination with the Equal Employment

Opportunity Commission and subsequently received a notice of right to file a civil

action against UNT from the Texas Workforce Commission. Barringer later filed this

suit in April 2017, claiming age discrimination and (eventually) retaliation in violation

of Chapter 21 of the Texas Labor Code. See Tex. Lab. Code Ann. § 21.055. More

than two years later, UNT filed its plea to the jurisdiction claiming that it had

sovereign immunity from this suit under the Texas Labor Code because Barringer

could not meet all prima facie elements of her claims. Among several arguments,
                                           4
UNT claimed that the jurisdictional evidence proved that Barringer had not suffered

an adverse employment action by being constructively discharged, an element to both

her age-discrimination and retaliation claims. As part of its plea, UNT attached

several exhibits including Barringer’s and Lewin’s depositions.

      In her deposition, Barringer testified that she had initiated the meeting with

Lewin where he told her that it had been reported to him that at the HR workshop

Barringer had made disparaging remarks about upper management and had made a

pejorative comment regarding Muslims. Barringer said that she admitted to Lewin

that she was “unprepared” to present the workshop, but she denied having made the

pejorative comment, and she attributed her other comments to her joking.

      According to Barringer, Lewin told her that because of her performance in the

workshop, including the statements she allegedly made, he was going to place her on

administrative leave while he was away on vacation and that there would be an

investigation into her conduct at the workshop when he returned. Barringer said that

she asked Lewin whether he was going to fire her, and he told her that he had not

decided:

      Q:     Okay. Did he tell you he was contemplating terminating you?

      A:     He said he hadn’t decided.

      Q:     He did not say that he was contemplating it, based on all the complaints
             about [your] behavior?

      A:     No.

                                           5
      By Barringer’s account, the insinuation that Lewin did not know whether he

was going to fire her and that he would not decide until he returned from his two-

week vacation left a cloud of uncertainty over her “that was just torture for no

reason.” Barringer admitted that she told Lewin that she did not want to go through

an investigation. And Barringer said that shortly after the meeting, she gave Lewin a

two-week notice2 that she would be resigning, but “he refused” to let her serve out

the two weeks, and her resignation became effective immediately.

      Lewin testified in his deposition that he had told Barringer that he was placing

her on administrative leave with pay while he was on vacation because of the alleged

comments she had made at the HR workshop. Consistent with Barringer’s deposition




      2
        While Barringer said that she gave a two-week notice, her August 12, 2016
resignation letter states:

      It is with a great deal of sadness that I tender my resignation as Project
      Manager for the HR Department at the University of North Texas
      System effective today, August 12th.

      My tenure in this role has been at times frustrating and discouraging but
      also fun and challenging.

      I continue to be a proud UNT Alumni and I wish the HR team all the
      best as they strive to improve and succeed.

      Barringer testified that she was “trying to resign with as much dignity and
professionalism as I could.”

                                          6
testimony,3 Lewin said that Barringer is the one who asked whether he was

contemplating firing her, and he responded, “I’m contemplating it, but I’m going to

place you on administrative leave pending an investigation.”

      By Lewin’s account, less than an hour after this conversation, Barringer

informed him that she was resigning. Because of that, Lewin said that a formal

investigation never took place, but if it had, someone outside of HR would have

conducted it:

      Q:        But you never did the investigation because she refused?

                ....

      A:        I couldn’t do the investigation without her—giving her, you know, a fair
                chance to tell her story.

      Q:        So is that a formal, like, interview? Would you be doing the interview, or
                would it be a third party?

      A:        We had—we had a practice in HR that if there was a complaint about an
                HR—with an HR person, we would never make the investigation. We
                would call the General Counsel and ask them to recommend a third
                party from the outside to do an investigation not to show any bias, you
                know, or unfairness in the investigation, per se.

      Q:        So you couldn’t threaten [Barringer] with an investigation by you,
                correct?

                ....

      A:        Correct.

      3
       Barringer testified in her deposition that Lewin had told her that the reason he
was placing her on administrative leave was because he was “going on vacation, and I
don’t want to deal with this now.”

                                             7
      Lewin stated that had an investigation revealed that Barringer had not made the

offensive statements in the HR workshop, she “[a]bsolutely” would have retained her

job. But Lewin said that he did not believe Barringer when she said she had not made

inappropriate or pejorative comments in the HR workshop. 4

      UNT also provided the trial court with Hall’s affidavit. Hall stated that she

never heard Lewin describe her as “old school” and that she did not believe that

Lewin or any other UNT employee ever treated her differently or unfairly “because of

[her] age.” She also swore that Barringer had never complained to her “about any age

discrimination by [Lewin].”

      After having a hearing on UNT’s plea to the jurisdiction, the trial court denied

the plea. This appeal followed.

                                   III. DISCUSSION

      In its first issue, UNT argues that Barringer failed to establish an adverse

employment action and that because an adverse employment action is necessary to

establish a prima facie case of either age discrimination or retaliation, Barringer failed

to produce sufficient evidence of a critical element to both of her claims. Specifically,

      4
       Also attached to UNT’s plea to the jurisdiction are what appear to be two
completed feedback forms from attendees of the HR workshop. One form indicated
that Barringer did “not seem prepared” for the workshop and that she “sometimes
seemed a bit insulting to the group.” Another form had the comment that Barringer
was “a little unprepared” for the workshop. Barringer’s co-presenter of the
workshop—the employee who allegedly brought Barringer’s conduct in the workshop
to Lewin’s attention—on the other hand received reviews of being “excellent” and
“Wonderful! A++!”

                                            8
UNT argues that Barringer failed to rebut UNT’s evidence that she was not

constructively discharged. Thus, UNT argues, the trial court erred by denying its plea.

We agree.

A. Standard of Review

         A trial court’s ability to hear a case lies in its subject-matter jurisdiction. Bland

Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). “A plea to the jurisdiction is a

dilatory plea that seeks dismissal of a case for lack of subject matter jurisdiction.”

Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004) (citing Bland, 34 S.W.3d at

554). A plea to the jurisdiction may be used to assert governmental immunity and

defeat a court’s subject-matter jurisdiction. Id. A trial court’s ruling on a plea to the

jurisdiction is reviewed de novo. Suarez v. City of Tex. City, 465 S.W.3d 623, 632 (Tex.

2015).

         If a plea to the jurisdiction challenges the existence of jurisdictional facts, we

consider relevant evidence submitted by the parties when necessary to resolve the

jurisdictional issues raised, just as the trial court must do. Tex. Dep’t of Parks & Wildlife

v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004); Bland, 34 S.W.3d at 555. If the evidence

creates a fact question on the jurisdictional issue, then the trial court cannot grant the

plea to the jurisdiction, and the factfinder will resolve the question.              Miranda,
133 S.W.3d at 227–28. But if the relevant evidence is undisputed or fails to raise a

fact question on the jurisdictional issue, the trial court rules on the plea as a matter of

law. Id. at 228. The standard mirrors our review of summary judgments, where we
                                               9
take as true all evidence favorable to the non-movant, indulging every reasonable

inference and resolving any doubts in the non-movant’s favor. City of El Paso v.

Heinrich, 284 S.W.3d 366, 378 (Tex. 2009).

B. Waiver of Governmental Immunity and the McDonald Douglas Framework

      Both of Barringer’s claims fall under the Texas Commission on Human Rights

Act (TCHRA).      See Tex. Lab. Code Ann. §§ 21.051 (age discrimination), 21.055

(retaliation). The TCHRA waives governmental immunity but only in those instances

in which “the plaintiff actually alleges a violation of the TCHRA by pleading facts that

state a claim thereunder.” Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629,

636 (Tex. 2012).     Absent a pleading stating a claim under the TCHRA, the

governmental entity’s immunity from suit has not been waived. Id. at 637.

      There are two alternative methods by which a plaintiff can establish

discrimination or retaliation under the TCHRA. See Quantum Chem. Corp. v. Toennies,

47 S.W.3d 473, 476–77 (Tex. 2001). An employee can offer direct evidence of the

employer’s discriminatory actions or words. Id. at 476.    Direct evidence of

discrimination is evidence that, if believed, proves the fact of discriminatory animus

without inference or presumption. Coll. of the Mainland v. Glover, 436 S.W.3d 384, 392

(Tex. App.—Houston [14th Dist.] 2014, pet. denied).

      Alternatively, because direct evidence of discrimination or retaliation is a

“rarity” in employment cases, courts allow claims to proceed with indirect or

circumstantial evidence of discrimination or retaliation. See Russo v. Smith Int’l, Inc.,
                                             10
93 S.W.3d 428, 434 (Tex. App.—Houston [14th Dist.] 2002, pet. denied). Under this

second method, which applies in this case, Texas courts follow the burden-shifting

mechanism set forth by the United States Supreme Court in McDonnell Douglas.5 See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05, 93 S. Ct. 1817, 1824–26 (1973);

Glover, 436 S.W.3d at 392.

      Under the McDonnell Douglas framework, as applied to the TCHRA, the plaintiff

is entitled to a presumption of discrimination if the plaintiff meets the “minimal”

initial burden of establishing a prima facie case of discrimination. See Mission Consol.,
372 S.W.3d at 634. The prima facie case raises an inference of discrimination because

courts presume these acts, if otherwise unexplained, are more likely than not based on

the consideration of impermissible factors. See id. Once a plaintiff has established a

prima facie case of discrimination, the burden shifts to the defendant to produce

evidence of a legitimate, nondiscriminatory reason for the adverse employment action.

See M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 24 (Tex. 2000) (per

curiam).   A plaintiff “will only be required to submit evidence if the defendant

presents evidence negating one of” the basic facts that make up the prima facie case.

Mission Consol., 372 S.W.3d at 637.




      5
       Analogous federal statutes and the cases interpreting them guide our reading
of the TCHRA. Mission Consol., 372 S.W.3d at 634.

                                           11
C. Adverse Employment Action and Constructive Discharge

         An age discrimination prima facie case requires that the plaintiff show that she

suffered an adverse employment action. See Mission Consol., 372 S.W.3d at 634; Bowen

v. El Paso Elec. Co., 49 S.W.3d 902, 908 (Tex. App.—El Paso 2001, pet. denied).

Likewise, a retaliation prima facie case requires the plaintiff to produce evidence that

she suffered an adverse employment action.6 See Alamo Heights Indep. Sch. Dist. v.

Clark, 544 S.W.3d 755, 789 (Tex. 2018); Bartosh v. Sam Houston State Univ., 259 S.W.3d
317, 329 (Tex. App.—Texarkana 2008, pet. denied); Dias v. Goodman Mfg. Co., L.P.,

214 S.W.3d 672, 676 (Tex. App.—Houston [14th Dist.] 2007, pet. denied). One way

of demonstrating an adverse employment action is with proof that an employee was

constructively discharged. Waffle House, Inc. v. Williams, 313 S.W.3d 796, 805 (Tex.

2010).

         A constructive discharge occurs when an employer makes conditions so

intolerable that an employee reasonably feels compelled to resign. See Baylor Univ. v.

Coley, 221 S.W.3d 599, 604–05 (Tex. 2007) (citing Penn. State Police v. Suders, 542 U.S.
129, 141, 124 S. Ct. 2342, 2351 (2004)); Hammond v. Katy Indep. Sch. Dist., 821 S.W.2d
174, 177 (Tex. App.—Houston [14th Dist.] 1991, no writ). Many factors are relevant

         6
         Citing Burlington Northern & Santa Fe Railway Co. v. White, Barringer claims that
an “adverse employment action . . . is actually not required to establish an actionable
claim of retaliation . . . .” 548 U.S. 53, 69–70, 126 S. Ct. 2405, 2415–16 (2006). But
the Supreme Court of Texas explained in Alamo Heights that an employee must
experience a “material adverse employment action” to establish a prima facie case of
retaliation under the TCHRA. 544 S.W.3d at 782.

                                            12
to the consideration of whether the plaintiff was constructively discharged, including

evidence of badgering, harassment, or humiliation by the employer calculated to

encourage the employee’s resignation. Davis v. City of Grapevine, 188 S.W.3d 748, 766

(Tex. App.—Fort Worth 2006, pet. denied), abrogated on other grounds by Lujan v.

Navistar, Inc., 555 S.W.3d 79, 87 (Tex. 2018). In deciding if the work conditions meet

that standard, courts consider a number of employer actions, such as demotion or a

reduction in salary or job responsibilities. Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d
473, 481 (5th Cir. 2008). But potential disciplinary action, investigations into alleged

work-place violations, or work-place criticisms are insufficient alone to cause a

reasonable person to resign. See Wal-Mart Stores, Inc. v. Bertrand, 37 S.W.3d 1, 9 (Tex.

App.—Tyler 2000, pet. denied). And courts “have repeatedly held that complaints of

ostracism and personality conflicts, unfair criticism, and heated exchanges are petty

annoyances, not conduct likely to deter an employee from making a discrimination

complaint.” Alamo Heights, 544 S.W.3d at 789; see also Burlington, 548 U.S. at 68, 126 S.

Ct. at 2415 (reasoning that “‘personality conflicts at work that generate antipathy’ and

‘snubbing by supervisors and co-workers’ are not actionable” under Title VII)

(quoting 1 B. Lindemann & P. Grossman, Employment Discrimination Law 669

(3d ed. 1996)).

      Evidence that an employee was forced to choose between resigning or being

fired may also be sufficient to raise a fact issue regarding constructive discharge.

Gardner v. Abbott, 414 S.W.3d 369, 383 (Tex. App.—Austin 2013, no pet.); Perret v.
                                           13
Nationwide Mut. Ins. Co., 770 F.3d 336, 338–39 (5th Cir. 2014). In these so-called

“ultimatum” cases, courts require something beyond the employee’s subjective belief

that termination was inevitable. See Perret, 770 F.3d at 338–39 (holding that employees

were not given ultimatum when employer placed employees on a performance

improvement plan, which was the last step in employer’s process for terminating

employees); Faruki v. Parsons S.I.P., Inc., 123 F.3d 315, 319 (5th Cir. 1997) (reasoning

ultimatum standard met when supervisor told employee he should find another job,

and he had one week before he would be placed on indefinite unpaid leave); Davis,
188 S.W.3d at 766 (holding ultimatum standard met when manager informed

employee that “it would be in his best interest if he decided to resign rather than be

terminated because future employers may ask the City whether Davis resigned or was

terminated”).

D. No Evidence of Constructive Discharge

      Barringer argues, as she did in the trial court, that the cumulation of Lewin’s

recent unsatisfactory performance reviews of her, his telling her that she was unliked

by her coworkers, his assuming the truthfulness of the allegation that she had made

inappropriate comments at the HR workshop, his alleged position that an

investigation would not change his mind about terminating her employment, and his

actual threat of termination all led her to reasonably believe she needed to resign. We

disagree.


                                          14
      Regarding Lewin’s recent unsatisfactory performance reviews, it is well-

established that work-place criticisms are insufficient to cause a reasonable person to

resign for purposes of establishing constructive discharge. Bertrand, 37 S.W.3d at 9.

As to Lewin’s telling Barringer that she was disliked by fellow employees, this

comment amounts to nothing more than potentially unfair criticism about personality

conflicts and is “not conduct likely to deter an employee from making a

discrimination complaint.” Alamo Heights, 544 S.W.3d at 789.

      The evidence also does not support Barringer’s contention that Lewin had

already assumed the truthfulness of the allegations against her and thus an alleged

investigation would have been a sham. Indeed, Lewin testified at his deposition that

he intended to have these claims investigated once he returned from his two-week

vacation and that had the results of an investigation exonerated Barringer, she would

have “[a]bsolutely” retained her position at UNT. Further, investigations into alleged

work-place violations are insufficient alone to cause a reasonable person to resign.

Bertrand, 37 S.W.3d at 9. Additionally, believing one employee’s version of events

over another’s is not evidence of constructive discharge. Tex. State Office of Admin.

Hearings v. Birch, No. 04-12-00681-CV, 2013 WL 3874473, at *8 (Tex. App.—San

Antonio July 24, 2013, pet. denied) (mem. op.) (reasoning that belief in “one

employee’s statements over another’s is not supportive of a claim for constructive

discharge. If so, employers would be subject to a constructive discharge claim each

time there was a dispute between two or more employees . . . .”).
                                          15
       Barringer points to no evidence in the record that Lewin did not intend to do

exactly what she testified he told her, which was that he was placing her on paid leave

pending an investigation. And to the extent that Barringer contends that Lewin’s

testimony that he did not believe her explanations for what occurred at the HR

workshop demonstrates that he had already predetermined to terminate her

employment, Barringer has pointed to no evidence in the record contradicting Lewin’s

testimony that he told her that an investigation into these allegations would occur

prior to making a decision as to her employment.                 Moreover, the evidence

demonstrates that Lewin would not have been the one conducting the investigation

into Barringer’s behavior at the HR workshop, and Lewin said he did not have the

authority to threaten Barringer with an investigation by him.

       And to the extent that Barringer contends that her allegations that Lewin took

away a project that Barringer wanted and gave it to a younger employee constitutes a

factor demonstrating constructive discharge, even if a change in job assignments is

based on discriminatory action, that alone, without the presence of aggravating

factors,7 is not sufficient to show constructive discharge. Jett v. Dallas Indep. Sch. Dist.,

798 F.2d 748, 755 (5th Cir. 1986), remanded in part on other grounds, 491 U.S. 701,

       7
        “Aggravating factors” include hostile working conditions and any other
evidence suggesting any invidious intent on the part of the employer in creating or
perpetuating the intolerable conditions compelling retirement or resignation. Pittman
v. Hattiesburg Mun. Separate Sch. Dist., 644 F.2d 1071, 1074 (5th Cir. 1981). Barringer
has not pointed to any evidence showing that she experienced perpetually intolerable
conditions compelling her resignation.

                                             16
109 S. Ct. 2702 (1989). Furthermore, constructive discharge cannot be based upon

the employee’s subjective preference for one position over another. Id.

      Barringer also contends that Hall was fired 8 and replaced by a younger worker

and that Hall had been subjected to age discrimination and that this is a factor

demonstrating she was constructively discharged. In her affidavit, however, Hall

stated that she had never been subjected to age discrimination by Lewin or any UNT

employee, that she had never heard Lewin describe her as “old school,” and that

Barringer had never complained to her (Hall) “about any age discrimination by

[Lewin].” We conclude that not only is there no evidence that Hall was subjected to

age discrimination, the contrary is true: UNT presented undisputed evidence that

Hall never experienced age discrimination at UNT.           If the relevant undisputed

evidence negates jurisdiction, then the plea to the jurisdiction must be granted. State v.

Holland, 221 S.W.3d 639, 643 (Tex. 2007).

      Additionally, there is no evidence that Lewin threatened Barringer with

terminating her employment. First, Barringer is the one who initiated the meeting

with Lewin.    Second, Barringer’s own testimony establishes that Lewin had not

      8
        Hall disputes that she was fired. Rather, Hall stated in her September 18, 2019
affidavit,

             After I retired in April 2016, I was rehired a few weeks later with
      [Lewin’s] approval to work in the System Human Resources Department
      on a part-time basis. This allowed me to collect my full retirement
      benefits and also continue to work for the System. I am still currently
      employed in this position.

                                            17
mentioned firing Barringer until she asked him whether he was considering firing her.

Indeed, Barringer admitted in her deposition that when she did ask Lewin whether he

would fire her, he said that he had not yet decided. Third, Barringer’s belief that it

was “torture” to be placed on paid administrative leave while Lewin was away for two

weeks is nothing more than Barringer’s subjective belief that termination was

inevitable. Faruki, 123 F.3d at 319. Fourth, the resignation letter that Barringer sent

on the day of the meeting with Lewin makes no mention of any termination.

      In coming to a different conclusion, Barringer argues that Faruki supports her

position that she had effectively been given an ultimatum, but in Faruki the plaintiff’s

deposition testimony was that the employer had specifically told him that he “should

find another job, as [the employer] would be unable to retain him, and that he had

one week before he would be placed on indefinite unpaid leave.” Id. There is simply

no evidence in this record that Lewin told Barringer that she should find another job

or that she would be placed on unpaid leave. In fact, both Lewin’s and Barringer’s

deposition testimony established that Lewin intended to place Barringer on paid leave

pending his return from vacation and an investigation into Barringer’s alleged

statements made at the HR workshop. In short, Faruki and this case have very little

in common. Accordingly, Barringer has failed to present any evidence that Lewin

made conditions at work so intolerable that she reasonably felt compelled to resign.

See Coley, 221 S.W.3d at 604–05.


                                          18
        Because the undisputed evidence negated one of the prima facie elements to

both her age-discrimination and retaliation claims (an adverse employment action in

the form of constructive discharge) and Barringer’s evidence failed to raise a fact issue

on that element, the trial court erred by denying UNT’s plea to the jurisdiction. We

sustain UNT’s first issue. Because our resolution of UNT’s first issue is dispositive of

this case, we need not address UNT’s remaining three issues. See Tex. R. App. P.

47.1.

                                    IV. CONCLUSION

        Having held that the trial court erred by denying UNT’s plea to the jurisdiction,

we reverse the trial court’s order and render judgment that Barringer’s suit be

dismissed for lack of the trial court’s subject-matter jurisdiction.


                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Delivered: September 10, 2020




                                            19